DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/09/2022 has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The request for continued examination under 37 CFR 1.114 comes after an allowance dated 02/09/2022. The reasons for allowance are identical to the previous allowance as shown below.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance as applicant claims the devices of claims 1 and 15.
A search of the prior art did not show the claimed invention. The closest prior art as exemplified by Ahn (US 2017/0125699) teaches an organic electroluminescent device comprising at least one light-emitting layer between an anode and a cathode, wherein the light-emitting layer comprises a host and a phosphorescent dopant, the host consists of multi-component host compounds, at least a first host compound of the multi-component host compounds is represented by formula 1, and a second host compound is represented by formula 2 (paragraph 8). Formula 1 can be represented by H1-115 (page 55):

    PNG
    media_image1.png
    527
    822
    media_image1.png
    Greyscale

	Formula 2 can be represented by H2-71 (page 78):


    PNG
    media_image2.png
    314
    374
    media_image2.png
    Greyscale

The office notes that H-115 differ from applicants’ Formula 1 with respect to the linking group.
Kim teaches an OLED wherein the light emitting layer contains a triazole bis carbazole compound (machine trans. abstract). Kim further teaches that the triazole bis carbazole compound when used as a phosphorescence host material shows the radiation efficiency, excellent in comparison with the conventional host material,  low driving voltage, and the high efficiency having longevity (life span) (machine trans. page 76). 
The triazole linking group shows electrical characteristics in terms of electron transport ability being excellent and the thermal stability is high. Therefore, the hole injection ability, and the luminous efficiency can improve with improving the phosphorescence (machine trans. page 77).
The triazole bis carbazole compound can be represented by C323 (page 34):


    PNG
    media_image3.png
    168
    229
    media_image3.png
    Greyscale

C323 shows X1 = NR1, R1 = phenyl’ Ar1 = biphenyl.
H2-71 shows R10-R12 = H; Y1 and Y2 = NR2, R2 = phenyl and triazine. Y1 and Y2 = NR2 is out of scope by amendment as at least one of Y1 or Y1 is CR3R4 or SiR5R6 as required by independent claims 1 and 15.
The prior art fails to teach, suggest or offer guidance that would render it obvious to modify H2-71 to arrive at the limitations of independent claims 1 and 15.
Claims 1-20 allowed.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY D CLARK/Primary Examiner, Art Unit 1786